Citation Nr: 0636862	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  99-07 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable evaluation for tinea pedis 
(claimed as a skin disorder). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1964 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision that confirmed a 
noncompensable evaluation for skin disability.  In January 
2001, August 2003, and December 2004, the Board remanded for 
further development.   

In November 2000, the veteran appeared at a hearing at the RO 
before a Veterans Law Judge.  In a September 2006 letter, VA 
advised the veteran that the Judge who had conducted his 
hearing was no longer employed at the Board and afforded him 
the opportunity to elect a new hearing.  The letter also 
stated that he had 30 days to respond to the letter and in 
the absence of a response, the Board would proceed with 
review of the case.  To date, there has been no response from 
the veteran.  


FINDING OF FACT

The veteran failed to report for a scheduled VA examination 
in February 2006 pertaining to his claim for a compensable 
evaluation for tinea pedis, and he has not provided good 
cause for his failure to report.  


CONCLUSION OF LAW

The claim for a compensable evaluation for tinea pedis 
(claimed as a skin disorder) must be denied due to failure to 
report for a scheduled VA examination.  38 C.F.R. §§ 3.1, 
3.326, 3.327, 3.655 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in April 2001 and 
January 2005.  The RO specifically informed the veteran of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, that he should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on his behalf, and to submit any evidence in 
his possession pertaining to his claim.  He was also notified 
of the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal as 
outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA medical records.  Pursuant to the Board's 
December 2004 remand, the veteran was schedule for a VA 
examination in February 2006.  However, he failed to report 
that examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  
Analysis

Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims, and if a veteran, 
without good cause, fails to report for such examination, an 
increased rating claim is to be denied.  38 C.F.R. §§ 3.326, 
3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396 (1997).  

Pursuant to the December 2004 Board remand, VA scheduled the 
veteran for an examination in February 2006.  He was notified 
of this examination in a January 2006 letter.  The veteran 
failed to appear for the February 2006 examination.  
Subsequently, VA sent the veteran a letter addressing his 
failure to report to his scheduled examination and enclosed 
VA Form 21-4138, Statement in Support of Case, for him to 
request the examination be rescheduled and provide reasons 
for his failure to report to the prior examination.  To date, 
there has been no response from the veteran.  Therefore, the 
Board finds that additional efforts to schedule an 
examination would be futile.  In the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the administrative process.  Mindenhall v. Brown, 7 Vet.App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet.App. 62, 
64-65 (1992)).  Notification for VA purposes is written 
notice sent to the claimant's last address of record.  See 38 
C.F.R. § 3.1(q).  

After a review of the claims file, the Board concludes that 
it has no choice but to deny the veteran's claim due to 
failure, without good cause, to report for the February 2006 
VA examination.  38 C.F.R. § 3.655.  Since that time, the 
veteran has failed to furnish any explanation for his absence 
from the examination.  The duty to assist is not a one-way 
street, and the veteran has failed to cooperate in developing 
his claims.  See Wood v Derwinski, 1 Vet.App. 190, 193 
(1991).  

In as much as the veteran, without good cause, failed to 
report for a VA examination scheduled in conjunction with his 
claim for a compensable evaluation for tinea pedis, the claim 
must be denied.  38 C.F.R. § 3.655. 


ORDER

A compensable evaluation for tinea pedis (claimed as a skin 
disorder) is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


